RYMER, Circuit Judge:
Maria Schneider appeals the summary judgment entered against her. She began working for TRW on March 11, 1985. The company laid her off on December 9, 1985, and she subsequently brought suit against it and several of its employees (“TRW”), alleging federal law claims for discrimination on the basis of national origin, age discrimination and civil rights violations under 42 U.S.C. § 1983;1 and state law claims for breach of contract, breach of the implied covenant of good faith and fair dealing, fraud, and deceit and intentional infliction of emotional distress. Jurisdiction of the district court was based on 28 U.S.C. § 1331, and this court has jurisdiction under 28 U.S.C. § 1291. We affirm.
I
TRW moved for summary judgment on the ground that Schneider’s lay off' was *989part of a reduction in force and that its decision to include her was for economic, not discriminatory, reasons. Its motion was supported by management declarations and testimony from Schneider’s deposition, in which she conceded that TRW could terminate her, she had never been told she could only be terminated for cause, she was not performing adequately, and numerous other employees with more seniority and higher rank were laid off at the same time. TRW’s Statement of Undisputed Facts shows that it laid off 25 employees, or six per cent of its work force, including Schneider, in December, 1985 because it was losing money; Schneider’s December 6 evaluation rated her performance as “below expectations”; the criteria for lay off were job classification, performance and seniority; Schneider was never given any assurance she would not be laid off; and neither her written contract of employment nor TRW policies stated that she could only be terminated “for cause.”
Schneider requested a continuance, which was granted, and moved to strike TRW’s answer and for production of documents. Her opposition to the motion for summary judgment consisted of a Memorandum and Schneider’s declaration, in which she stated that the person who hired her, Don Rohner, told her he would provide training and be her immediate supervisor but that neither happened; and that her actual supervisor, Robert Mangum, found fault with her abilities and gave her projects to accomplish without help. Several days after her opposition was filed, she lodged depositions, including those of Man-gum and Rohner.
At the continued hearing on TRW’s motion, the district court indicated that it was inclined to grant the summary judgment because Schneider was laid off as part of a legitimate reduction in force and she had shown nothing to the contrary. It gave Schneider another opportunity to plead more specific facts.
Schneider filed a Fourth Amended Complaint, after which TRW renewed its summary judgment motion. Schneider presented no further evidence in opposition.
The district court granted TRW’s motion because Schneider failed to raise a triable issue of material fact regarding any of her claims.
II
The district court’s summary judgment is reviewed de novo. Kruso v. International Tel. & Tel. Corp., 872 F.2d 1416, 1421 (9th Cir.1989), cert. denied, — U.S. -, 110 S.Ct. 3217, 110 L.Ed.2d 664 (1990); State Farm Fire & Casualty Co. v. Martin, 872 F.2d 319, 320 (9th Cir.1989). We must determine, viewing the evidence in the light most favorable to the nonmoving party, whether there are any genuine issues of material fact and whether the district court correctly applied the relevant substantive law. Tzung v. State Farm Fire & Casualty Co., 873 F.2d 1338, 1339-40 (9th Cir.1989); Judie v. Hamilton, 872 F.2d 919, 920 (9th Cir.1989).
We may affirm on any ground finding support in the record. Suydam v. Reed Stenhouse of Wash., Inc., 820 F.2d 1506, 1508 (9th Cir.1987) (citing Smith v. Block, 784 F.2d 993, 996 n. 4 (9th Cir.1986)).
III
Schneider contends that the district court erred in considering newly raised issues in TRW’s reply memorandum in support of summary judgment; finding that she was an at will employee; finding a reduction in work force sufficient to defeat her claim; and ruling that the intentional infliction of emotional distress claim was preempted by the California workers compensation law.
A
Schneider contends that the district court erred in failing to strike TRW’s reply to her opposition to the renewed motion for summary judgment because the reply was untimely and raised new issues — namely, her status as an at-will employee and the lack of a fraud cause of action for repre*990sentations made to her in the context of an employment agreement.
TRW noticed its renewed motion for summary judgment for July 17, 1989. Schneider’s opposition was filed July 3. TRW’s reply was mailed on July 10, 1989. Service was effective upon mailing, Fed.R. Civ.P. 5(b), and was therefore timely under the Local Rules which require a reply memorandum to be served “not later than 5 court days prior to the day for which the matter is noticed.” S.D.Cal.R. 220-8(a)(2) (emphasis in original). The reply did not raise new issues. Both TRW’s Statement of Undisputed Facts in support of its original summary judgment motion, and its reply to Schneider’s opposition to that motion which it incorporated in its moving papers on the renewed motion, asserted that neither Schneider’s written contract nor the company’s policies or employees had stated that Schneider could only be terminated for cause. Its reply had also addressed Schneider’s lack of a fraud cause of action based on representations made to her before she took her job. To have struck the reply would accordingly not have removed any issue from the case.
B
The district court held that Schneider had failed to raise a triable issue of material fact with respect to her claims for breach of contract and breach of the implied covenant for the reason that her admissions were unrefuted and as such, showed that the employment relationship was “at will.” Alternately, the court concluded that TRW's evidence that Schneider’s lay off was occasioned by a reduction in force due to economic circumstances was uncontra-dicted and therefore represented good cause.
California law presumes that employment is at will unless the parties have made an “express oral or written agreement specifying the length of employment or the grounds for termination.” Foley v. Interactive Data Corp., 47 Cal.3d 654, 677, 765 P.2d 373, 385, 254 Cal.Rptr. 211, 223 (1988); see Cal.Lab.Code § 2922 (West 1989). An employee may overcome this presumption with evidence of contrary intent. Foley, 47 Cal.3d at 677, 765 P.2d at 385, 254 Cal.Rptr. at 233. Factors a court considers in determining whether there was a contrary intent include “ ‘the personnel policies or practices of the employer, the employee’s longevity of service, actions or communications by the employer reflecting assurances of continued employment, and the practices of the industry in which the employee is engaged.’” Id. at 680, 765 P.2d at 387, 254 Cal.Rptr. at 225 (quoting Pugh v. See’s Candies, Inc., 116 Cal.App.3d 311, 327, 171 Cal.Rptr. 917, 925-26 (1981)).
The district court correctly found that no material issues of fact exist regarding Schneider's employment status. Schneider admitted that she knew of no TRW policies suggesting assurances of continued employment, that she had been there for only a short time and that TRW had given her no express assurances of continued employment. She pointed to no custom or practice in the industry to suggest that there was anything other than an at-will relationship.
On appeal, Schneider argues that evidence that she resided in San Francisco and moved to San Diego to take the job, that she had a desirable background in metallurgy, that she was promised training, that she was hired on an annual salary and that an oral contract for 30 days’ employment was formed at some point2 suffices to overcome summary judgment.
*991Schneider bears the burden of proving that she was wrongfully discharged. As such, she must come forward with specific facts showing there is a genuine issue for trial. Fed.R.Civ.P. 56(e). See Celotex Corp. v. Catrett, 477 U.S. 317, 324, 106 S.Ct. 2548, 2553, 91 L.Ed.2d 265, 274 (1986) (nonmoving party must designate specific facts showing genuine issue). As the district court found, Schneider’s admissions comprise the only significantly probative evidence on the status of her employ ment relationship. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248-49, 106 S.Ct. 2505, 2510, 91 L.Ed.2d 202, 211-12 (1986). Schneider did not argue to the district court that she had been promised an extra 30 days to perform and we therefore need not consider it; in any event, there is no evidence that anyone at TRW told Schneider that she had 30 days to shape up or ship out, so there is no substantial evidence on the point. Nor is the fact that she was generally promised training significantly probative, in the face of Schneider’s own understanding that she could be terminated at any time. Foley and Pugh require more than this.3
As California does not recognize a tort action for breach of the implied covenant of good faith and fair dealing in an employment relationship, Foley, Al Cal.3d at 693, 765 P.2d at 396, 254 Cal.Rptr. at 234-35, summary judgment was properly entered for TRW on this claim as well. Neither could Schneider sustain a contract claim for lack of good faith and fair dealing. “Because the implied covenant protects only the parties’ right to receive the benefit of their agreement, and, in an at-will relationship there is no agreement to terminate only for good cause, the implied covenant standing alone cannot be read to impose such a duty.” Foley, 47 Cal.3d at 698 n. 39, 765 P.2d at 400 n. 39, 254 Cal.Rptr. at 238 n. 39. Since TRW could terminate Schneider’s employment at will, doing so did not violate the covenant of good faith and fair dealing.
C
Schneider argues that the district court’s alternate holding, that she was laid off for a legitimate reason, is in error because there was a nexus between the layoff and tortious behavior aimed at providing Schneider with a poor evaluation so she would be more likely to quit. She further asserts that she was the only lower echelon employee chosen for a lay off, and that her position was advertised as being open following her discharge. For this she also relies on deposition testimony that was not part of the summary judgment record, and the district court correctly found that TRW’s layoff was not contradicted by any evidence offered by Schneider.4 Even if *992the depositions in their entirety are considered, evidence that Rohner disliked Schneider and wanted rid of her is immaterial in face of the uncontroverted fact that the decision to lay Schneider off was made independently and without consultation with him. Malmstrom v. Kaiser Aluminum and Chem. Corp., 187 Cal.App.3d 299, 321, 231 Cal.Rptr. 820, 832 (1986) (undisputed evidence of economic reasons for staff reduction is good cause). While there is evidence that TRW posted a notice for a Process Engineer I on December 18, 1985, there is no evidence that that posting was for Schneider’s job. Accordingly, TRW’s evidence of a company-wide lay off for economic reasons, and that Schneider had no expectation of not being laid off if there were such a lay off, is not controverted by significantly probative evidence.
D
Schneider claims that the district court erred in holding that California workers’ compensation law preempts her claim to the extent it is based on conduct during the course of the employment relationship. We need not decide this question, because summary judgment was in any event appropriate.
A prima facie case of intentional infliction of emotional distress “requires (1) outrageous conduct by the defendant, (2) intention to cause or reckless disregard of the probability of causing emotional distress, (3) severe emotional suffering and (4) actual and proximate causation of the emotional distress.” Cole v. Fair Oaks Fire Protection Dist., 43 Cal.3d 148, 155 n. 7, 729 P.2d 743, 746 n. 7, 233 Cal.Rptr. 308, 312 n. 7 (1987) (citing Agarwal v. Johnson, 25 Cal.3d 932, 603 P.2d 58, 160 Cal.Rptr. 141 (1979)). Schneider has not raised a triable issue of fact on these elements.
Summary judgment is proper if a claim cannot “reasonably be regarded as so extreme and outrageous as to permit recovery.” Trerice v. Blue Cross, 209 Cal.App.3d 878, 883, 257 Cal.Rptr. 338, 340 (1989) (citing Fowler v. Varian Assocs., Inc., 196 Cal.App.3d 34, 44, 241 Cal.Rptr. 539, 545 (1987)). “Conduct, to be ‘outrageous,’ must be so extreme as to exceed all bounds of that usually tolerated in a civilized society.” Id. (citing Fowler, 196 Cal.App.3d at 44, 241 Cal.Rptr. at 545). “Severe emotional distress means ... emotional distress of such substantial quantity or enduring quality that no reasonable man in a civilized society should be expected to endure it.” Fletcher v. Western Nat’l Life Ins. Co., 10 Cal.App.3d 376, 397, 89 Cal.Rptr. 78, 90 (1970). “Ordinarily mere insulting language, without more, does not constitute outrageous conduct.” Cole, 43 Cal.3d at 155 n. 7, 729 P.2d at 746 n. 7, 233 Cal.Rptr. at 312 n. 7.
There is no evidence in the record on summary judgment from which atrier of fact could reasonably find in Schneider’s favor. See Celotex, 477 U.S. at 324, 106 S.Ct. at 2553, 91 L.Ed.2d at 274. She points to two incidents: The first took place on March 25,1985, when she says her supervisor screamed and yelled in the process of criticizing her performance, threatened to throw her out of the department and made gestures she interpreted as threatening. On the second occasion, April 9, 1985, her supervisor yelled and screamed while upbraiding her for a work mistake for which Schneider did not feel responsible. She also points to evidence that Roh-ner told Mangum to “get rid of the Bulgarian bitch”; this statement, however, was not communicated to Schneider directly and there is no evidence she knew of it until Mangum’s deposition. While such incidents may show rudeness and insensitivity, they do not amount to outrageous conduct. See Kruse v. Bank of America, 202 Cal.App.3d 38, 67-68 & n. 21, 248 Cal.Rptr. 217, 235 & n. 21 (1988) (“heartless and insensitive remarks” not directly communicated to plaintiff “merit opprobrium [but] do not qualify as the kind of ‘outrageous’ conduct necessary to support an action for intentional infliction of emotional distress”), cert. denied, 488 U.S. 1043, 109 S.Ct. 870, 102 L.Ed.2d 993 (1989); cf. Sanchez-Corea v. Bank of America, 38 Cal.3d 892, 909, *993701 P.2d 826, 838, 215 Cal.Rptr. 679, 691 (1985) (public ridicule using profanity supports outrageous conduct finding); Alcorn v. Anbro Engineering, Inc., 2 Cal.3d 493, 496-97, 468 P.2d 216, 217, 86 Cal.Rptr. 88, 89 (1970) (vile racial insult is aggravating factor in finding outrageous conduct); Rulon-Miller v. International Business Machs. Corp., 162 Cal.App.3d 241, 254-55, 208 Cal.Rptr. 524, 534 (1984) (outrageous for employer to demand that employee end dating relationship); Kiseskey v. Carpenters’ Trust, 144 Cal.App.3d 222, 229, 192 Cal.Rptr. 492, 496 (1983) (profanity and threat to life and safety of family supports outrageous conduct finding); Newby v. Alto Riviera Apartments, 60 Cal.App.3d 288, 297-98, 131 Cal.Rptr. 547, 553-54 (1976) (landlord threatening tenant’s life contributes to finding of outrageous conduct). Accordingly, even if evidence that was not part of the record is considered, summary judgment on the intentional infliction claim was proper.
IV
To the extent Schneider appeals from the summary judgment on her claims for fraud and deceit, discrimination on the basis of national origin and age discrimination, her brief makes no argument in support. We therefore deem the issues abandoned. Leer v. Murphy, 844 F.2d 628, 634 (9th Cir.1988); Collins v. City of San Diego, 841 F.2d 337, 339 (9th Cir.1988).
V
Our colleague in dissent suggests on his own initiative that the district court erred in failing sua sponte to dismiss the state claims pursuant to United Mine Workers v. Gibbs, 383 U.S. 715, 86 S.Ct. 1130, 16 L.Ed.2d 218 (1966). We would not otherwise discuss this issue, as Schneider filed her suit in federal court, her federal claims were not insubstantial, her action was pending for several years and both the parties and the court invested significantly in her action. Furthermore, neither the district court nor TRW raised the question of dismissal under Gibbs and neither of the parties has briefed this issue on appeal. Yet Judge O’Scannlain has written on it, we feel obliged to comment.
While we do not necessarily disagree with the dissent’s perspective on how pendent claims should normally be treated, we do disagree that that decision is ours rather than the district court’s. Thus, even though we might well have invited the parties to respond to whether a Gibbs dismissal was warranted were we on the district court, or affirmed had the district court exercised its discretion differently in this case, we cannot say that it did not act in accordance with precedent such that we should direct dismissal at this stage of proceedings.
The dissent relies on dictum in Gibbs that “if the federal claims are dismissed before trial ... the state claims should be dismissed as well.” 383 U.S. at 726, 86 S.Ct. at 1139, 16 L.Ed.2d at 228. The Supreme Court itself has “made clear that this statement does not establish a mandatory rule to be applied inflexibly in all cases.” Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 n. 7, 108 S.Ct. 614, 619 n. 7, 98 L.Ed.2d 720, 730 n. 7 (1988) (citing Rosado v. Wyman, 397 U.S. 397, 405, 90 S.Ct. 1207, 1214, 25 L.Ed.2d 442, 451 (1970) (Court “not willing to defeat the commonsense policy of pendent jurisdiction — the conservation of judicial energy and the avoidance of multiplicity of litigation”)); see also Notrica v. Board of Supervisors, 925 F.2d 1211, 1213-14 (9th Cir.1991) (recognizing that Gibbs dictum is not mandatory). Instead, “[t]he statement simply recognizes that in the usual case in which federal-law claims are eliminated before trial, the balance of factors ... will point toward declining to exercise jurisdiction over the remaining state law claims.” Carnegie-Mellon, 484 U.S. at 350 n. 7, 108 S.Ct. at 619 n. 7, 98 L.Ed.2d at 730 n. 7 (emphasis added); see also United States v. Zima, 766 F.2d 1153, 1158 (7th Cir.1985) (Gibbs dictum “has been ignored or limited on many occasions, even by the Court itself”).
Supreme Court and Ninth Circuit precedent teaches us that the district court is in the best position to judge the extent of *994resources invested in a case and that, therefore, the district court’s discretion ought not be lightly disturbed. As the Supreme Court has explained, “the doctrine of pendent jurisdiction ... is a doctrine of flexibility, designed to allow courts to deal with cases involving pendent claims in the manner that most sensibly accommodates a range of concerns and values.” Carnegie-Mellon, 484 U.S. at 350,108 S.Ct. at 619, 98 L.Ed.2d at 730.
Although we have frequently upheld dismissals of pendent claims in the face of summary judgments on federal claims, we have also consistently upheld decisions to retain pendent claims on the basis that returning them to state court would be a waste of judicial resources. These cases indicate that a district court may exercise its discretion to retain pendent claims, on the basis of judicial economy, after considerably less time has elapsed than in this case.5 See, e.g., Mackey v. Pioneer Nat’l Bank, 867 F.2d 520, 523 (9th Cir.1989) (“retention of jurisdiction well served the purposes of judicial economy and efficiency” after case had been in federal court only four months); Aydin Corp. v. Loral Corp., 718 F.2d 897, 904 (9th Cir.1983) (no abuse of discretion to retain pendent claims on judicial economy grounds after “considerable time” of less than 29 months elapsed); Arizona v. Cook Paint & Varnish Co., 541 F.2d 226, 227-28 (9th Cir.1976) (per curiam) (no abuse of discretion to retain pendent claims after “considerable time” of nine months), cert. denied, 430 U.S. 915, 97 S.Ct. 1327, 51 L.Ed.2d 593 (1977); see also In re Nucorp Energy Sec. Litigation, 772 F.2d 1486, 1491 (9th Cir.1985) (district court “was right in not imposing unnecessarily on a state court or on [the defendant] a repetition of pleadings, motions, discovery and other pre-trial proceedings”) (citing Aydin Corp., 718 F.2d at 904). These cases reflect our belief that it is the district judge who is in the best position to determine whether enough resources have been expended to make dismissal a waste at any given point. “The district court, of course, has the discretion to determine whether its investment of judicial energy justifies retention of jurisdiction, or if it should more properly dismiss the claims without prejudice.” Otto v. Heckler, 802 F.2d 337, 338 (9th Cir.1986) (emphasis added, citation omitted), amending 781 F.2d 754. The Supreme Court has stated that the “commonsense policy of pendent jurisdiction” is “the conservation of judicial energy and the avoidance of multiplicity of litigation.” Rosado v. Wyman, 397 U.S. 397, 405, 90 S.Ct. 1207, 1214, 25 L.Ed.2d 442, 451 (1970); accord Graf v. Elgin, J. & E. Ry., 790 F.2d 1341, 1347-48 (7th Cir.1986) (“Judicial economy, the essential policy behind the modern doctrine of pendent jurisdiction which Gibbs created, supports the retention of pendent jurisdiction in any case where substantial judicial resources have already been committed, so that sending the case to another court will cause a substantial duplication of effort.... If those resources are expended without a trial, the essential purpose of the doctrine of pendent jurisdiction may be served by retaining the case” (emphasis added)); accord Enercomp, Inc. v. McCorhill Publishing, Inc., 873 F.2d 536, 546 (2d Cir.1989) (dictum) (“it would have 'stood judicial economy on its head’ not to proceed with the state claims” when case had involved over 11 months of litigation).
In the cases cited by the dissent, dismissals were affirmed when far less activity had occurred than in this case. In Wren v. Sletten Constr. Co., 654 F.2d 529 (9th Cir.1981), the state law issues had neither been briefed nor argued in federal court, so judicial economy could not have been served by their retention. Id. at 536. Kitchens v. Bowen, 825 F.2d 1337, 1342 (9th Cir.1987), cert. denied, 485 U.S. 934, 108 S.Ct. 1109, 99 L.Ed.2d 270 (1988), and Schultz v. Sundberg, 759 F.2d 714, 718 (9th Cir.1985) (per curiam), simply stand for the proposition that a district court, in the exercise of its discretion, may decide not to retain *995pendent claims; these cases have nothing to say about whether it is an abuse of discretion for the district court to come to a different conclusion and retain pendent claims. Accord Berg v. First State Ins. Co., 915 F.2d 460, 468 (9th Cir.1990). Otto v. Heckler, 802 F.2d 337, makes clear that although the usual case will be where the district court dismisses state claims, “[t]he district court, of course, has the discretion to determine whether its investment of judicial energy justifies retention of jurisdiction.” Id. at 338 (emphasis added). Accord Harrell v. 20th Century Ins. Co., 934 F.2d 203, 204-05 (9th Cir.1991) (affirming district court’s discretionary decision to retain pendent claims in removed case after federal claims were dismissed).
The district court had the power to decide the pendent claims in this case, and presumably thought it best to decide them. The parties have invested in the federal system (which had jurisdiction), their strategy may have been influenced by the fact that they are proceeding in federal court, and from the record it appears that it had not occurred to any party that the action might be tossed into the state system, there to retool on a multiyear trek to trial. Unless the district court was without power to hear the case, which is not the situation here, we ought not surprise the district court and parties with an unprecedented pronouncement that the case must go to state court, where nobody has ever wanted or expected it to be.
AFFIRMED.

. Schneider did not pursue her § 1983 claim after it had been dismissed.


. Some evidence to this effect was contained in depositions cited by Schneider in her memorandum in opposition to TRW’s original motion for summary judgment. The depositions to which that opposition referred, however, were in raw form, and as such were hearsay and not admissible. Even assuming the depositions she lodged after filing her opposition were part of the record, Schneider’s opposition to the renewed motion — on which judgment was entered and from which her appeal is taken — has no such references. Nor does it incorporate her prior opposition. Therefore, to the extent both the district court’s tentative inclination to grant TRW’s motion, expressed at the hearing on the original motion, and its ultimate decision, made *991after affording Schneider an opportunity to adduce more specific facts, was based on the absence of admissible evidence, it was correctly characterizing the record before it. We therefore disagree with the dissent’s view that the district court should have credited depositions which were never properly a part of its record. Indeed, the Local Rules of Practice for the United States District Court for the Southern District of California provide that an opposition to a motion “shall contain a brief and complete statement of all reasons in opposition to the position taken by the movant ... and copies of all documentary evidence upon which the party in opposition relies.” S.D.Cal.R. 220-8(b)(3). The district court acted consistently with this Rule, although it had no occasion to invoke it. It also acted consistently with the law of this circuit, which recognizes that a district court is under no obligation to mine the full record for issues of triable fact. See Nilsson, Robbins, Dalgam, Berliner, Carson & Wurst v. Louisiana Hydrolec, 854 F.2d 1538, 1545 (9th Cir.1988) (per curiam).


. We respectfully disagree with the dissent’s belief that Mangum’s deposition, even if considered despite its not being a proper part of the record, raises a genuine issue regarding the company’s conduct and its promissory obligations. Mangum simply says that there was an “agreement” and that “we contracted” with Schneider to give her a chance to perform. These are conclusions only, without factual support. Even if admissible, opinions such as these would nevertheless be insufficiently probative to overcome TRW’s well-supported motion. Anderson, 477 U.S. at 248-49, 106 S.Ct. at 2510, 91 L.Ed.2d at 211-12.


. Schneider admitted that she was laid off along with other men, who had been in the company longer than she (except for one other, who was a Process Engineer II whereas she was a Process Engineer I), and adduced no evidence that *992TRW’s explanation for its wholesale lay off was not for economic reasons.


. In this case, the complaint was filed on Dec. 8, 1986, and summary judgment was granted on Aug. 4, 1989, just shy of 32 months later.